Citation Nr: 0833276	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lump on back of 
head.  

2.  Entitlement to service connection for bilateral ankle 
disability.  

3.  Entitlement to service connection for memory loss with 
possible dementia.  

4.  Entitlement to service connection for hair thinning.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to July 
2004.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issues of entitlement to service 
connection for removal of skin tags 4th and 5th digit of right 
foot and residual scar from incision for removal of Schocean 
and Pilar cyst.  During the pendency of the appeal, the RO, 
in a November 2007 rating decision, granted service 
connection for removal of skin tags 4th and 5th digit of right 
foot and residual scar from incision for removal of Schocean 
and Pilar cyst, each evaluated as noncompensably disabling 
from August 1, 2004.  The veteran was notified of this 
decision and did not file a notice of disagreement.  
Therefore, the issues of any higher evaluations or earlier 
effective dates for these disabilities are not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

The Board notes that in May 2008 correspondence the veteran 
withdrew his request for a personal hearing before a Veterans 
Law Judge.  

The issues of entitlement to service connection for memory 
loss with possible dementia and hair thinning are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran currently has a lump on the back of his head.  

2.  The medical evidence of record does not show that the 
veteran currently has a bilateral ankle disability.  


CONCLUSIONS OF LAW

1.  A lump on back of head was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in June 
2004.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his service 
connection claims as well as the division of responsibility 
between the veteran and VA for obtaining that evidence. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
[The Board notes that a requirement that VA request the 
veteran to provide any evidence in his/her possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).]

The Board notes that the VCAA notice was provided prior to 
the initial unfavorable RO decision on a claim for VA 
benefits in August 2004.  Pelegrini II at 119-20; See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is moot since the 
claims are denied below.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA 
medical records and reports of VA examinations.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  In May 
2008, the veteran indicated that he had no further evidence 
to submit to VA.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).
Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Additionally, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Entitlement to service connection for lump on back of head.  

Entitlement to service connection for bilateral ankle 
disability.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Analysis

With respect to Hickson element (1), proof of current 
disability, the medical evidence of record does not show that 
the veteran has a lump on the back of his head or a diagnosed 
bilateral ankle disability.  VA examinations conducted in 
June 2004 were entirely negative to any complaint, finding or 
diagnosis relating to a lump on his head.  Indeed, a July 
2005 VA treatment record reported that clinical evaluation of 
the head showed no abnormality of appearance.  

Regarding the bilateral ankle claim, the Board notes that the 
June 2004 VA general medical examination documented the 
veteran's complaint of bilateral ankle pain; however, 
clinical evaluation revealed no abnormalities.  There was no 
tenderness, swelling, or erythema.  The veteran was able to 
evert and invert the ankles as well as dorsiflex and plantar 
flex his feet with no pain.  There was no laxity appreciated.  
The veteran's gait was normal.  The examiner noted that 
despite the veteran's complaint of ankle pain he continued to 
be able to exercise and do his daily work with minimal 
limitations.  His ankle pain was controlled with ibuprofen.  
The diagnosis was multiple arthritic complaints of the 
ankles.  Subsequent x-rays of the ankles were normal.  

While the veteran complains of bilateral ankle pain, there is 
no medical evidence of record that shows that an underlying 
disorder has been clinically identified or diagnosed.  
Without a pathology to which the veteran's bilateral ankle 
pain can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(providing that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").

In the absence of any evidence showing that the veteran has a 
lump on the back of his head or a diagnosed bilateral ankle 
disability, service connection is not warranted.  The case 
law is well settled on this point.  In order for a claimant 
to be granted service connection for a claimed disability, 
there must be evidence of a current disability.  See Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection is limited to 
cases wherein the service incident has resulted in a 
disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, Hickson element (1) has not been met as to either 
claim.  So service connection for lump on back of head and 
bilateral ankle disability must be denied on this basis alone 
- irrespective of any other Hickson considerations.


ORDER

Entitlement to service connection for lump on back of head is 
denied.  

Entitlement to service connection for bilateral ankle 
disability is denied.  


REMAND

Reasons for remand

Entitlement to service connection for memory loss with 
possible dementia.  

Entitlement to service connection for hair thinning.  

VA examination 

As noted in the August 2004 rating decision, service 
treatment records show that the veteran was treated for hair 
loss in 1984 and for possible hair thinning in 1987.  In 
March 2004, he stated that he was having difficulty with 
memory problems.  VA examinations in June 2004 resulted in 
diagnoses of possible hair thinning, mild forgetfulness, and 
memory loss.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board feels that 
in order to decide the service connection claims medical 
nexus opinions must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for 
appropriate VA examinations to 
determine the etiology of the memory 
loss and hair thinning.  The claims 
folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiners prior to the 
examinations.  All indicated tests and 
studies should be performed.  The 
examiners should express an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that any memory loss and 
hair thinning found is related to his 
military service.  The examiners should 
provide the complete rationale for all 
opinions provided. Reports of 
examinations should be associated with 
the veteran's VA claims folder.

2.  Then readjudicate the claims of 
entitlement to service connection for 
memory loss with possible dementia and 
hair thinning in light of the 
additional evidence obtained.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, after all appropriate due 
process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


